Citation Nr: 1741563	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Coast Guard from August 1980 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in April 2017. 


FINDING OF FACT

The weight of the evidence is against finding a nexus between the Veteran's in-service event of lifting and carrying heavy artillery and his lumbar spine disorder. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified in April 2017 that he worked as a gunner's mate for twenty years in the Coast Guard. He reported that he carried heavy equipment on a daily basis and had to stand watch and hold the rails during constant pounding of waves and the sea. When he was hurt, he asserted that he would receive Ibuprofen and Motrin and be told to get ready for the next watch. After service, the Veteran worked for SkyWest cleaning planes and injured his back in 2004. However, the Veteran asserts that he has had long-standing back pain prior to the post-service incident. 

The Veterans February 1999 separation examination was silent for any reports of back pain or injury. Moreover, the Veteran's service treatment records report no treatment for back injuries. 

In April 2010, a private treatment note documented that the Veteran first reported a March 2004 eleven-day history of left sciatica after lifting a panel while working for New World Mill Works. He had a left L5-S1 microdiscetomy and did well after surgery with a 95% pain relief. He then had another episode in January 2010 working at Sky West while attaching two carts together at work. He had an immediate onset of low back pain and he underwent a repeat micro discectomy and was reported to be doing well. 

In July 2015, the Veteran had a VA examination where he reported the onset of back pain in the late 1980s due to in-service lifting and carrying. He then reported having two surgeries in 2005 and 2010. 

In October 2011, the Veteran had a VA examination. The examiner noted there was no evidence of injury in service and that the Veteran had a sudden onset of profound left-sided sciatica in March 2004 while lifting a panel while working at New World Mill Works. The VA examiner opined that it was less likely than not that the Veteran's current lumbar spine disability was related to service. Specifically, there was no medical evidence of a chronic low back condition in service. Moreover, the Veteran injured his back twice post-service in work-related injuries. 

The Board notes that the Veteran has a current lumbar spine disability. Therefore, element (1) is satisfied. As far as element (2) the Veteran reported carrying heavy objects in service. The Board does not doubt that he carried heavy objects in service, however, there is no probative evidence that such resulted in a spinal injury. There is no reference to the injury in the Veteran' s service treatment records.  During his retirement physical examination in 1999, he did not describe any low back disability and none was found on examination.  Significantly, he reported other orthopedic conditions, such as a right shoulder and a foot problem.  He specifically denied any "recurrent back pain."  

Additionally, there is no probative evidence showing arthritis in the first service year or documenting treatment for a chronic low back condition until many years following service discharge.  Significantly, the Veteran had two serious and specific injuries to the lumbar spine post-service in March 2004 and January 2010.  Reports from these events do not describe any then preexisting low back condition attributable to the Veteran's service.  The VA examiner's opinion in October 2011 is well-reasoned and persuasive and there is no medical opinion to the contrary. Therefore, the claim is denied. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a November 2012 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination. 


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.





______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


